DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/5/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt Installation Instructions Jeep JK HD Tire Carrier Kit (“Smittybilt 1”) in view of Smittybilt Pivot HD Tire Carrier Installation Guide (“Smittybilt 2”) and US Published Application 2010/0025443 to Racz.
Regarding claim 1, Smittybilt 1 discloses a hinge and bracket assembly, comprising: a main bracket member (Fig. C, portion labeled “HD Tire Carrier”); a hinge vehicle connection member (Fig. C - upper hinge bracket connected to vehicle) having a first connection end (top side of upper hinge bracket) and a second connection end (Fig. C - bottom side of upper hinge bracket) and configured to be hingedly coupled to the 
Regarding claim 2, Smittybilt 1 discloses a pin member (Fig. C – hinge pin connecting the upper hinge bracket and the main bracket member) configured to hingedly interconnect the main bracket member and the hinge vehicle connection member; wherein the main bracket member is operable to pivot relative to the hinge vehicle connection member (Fig. C).

Regarding claim 5, Smittybilt 1 discloses wherein the first bracket portion is configured to move relative to the second bracket portion to move the wheel to one of a plurality of positions relative to the main bracket portion (Fig. F – via the bolts/holes).
Regarding claim 6, the combination from claim 1 discloses wherein the body reinforcement member extends between the first connection end and the second connection end (the rear reinforcement member (Racz - 26) would at least extend from the top to the bottom end of the upper bracket, similar to how the reinforcement member reinforces the entire bracket area (16/18) in Racz).
Regarding claim 7, the combination from claim 1 discloses wherein the body reinforcement member comprises an integral member configured to be connected to the hinge vehicle connection member (the reinforcement member (26 – Racz) is a single, integral piece configured to connect to the hinge member).
Regarding claim 8, Smittybilt 1 discloses wherein the main bracket member is configured to be (i) hingedly connected to the hinge vehicle connection member (Fig. C) and (ii) fixedly connected to a vehicle body panel (Fig. D); wherein the main bracket is operable to carry the vehicle body panel relative to the hinge vehicle connection member (Fig. D).
.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1, Smittybilt 2 and Racz, further in view of US Published Application 2012/0233813 to Settsu.
Regarding claim 9, Smittybilt 1 fails to disclose a stop arm and stop member.  However, Settsu discloses a hinging vehicle door with a door checker that includes a stop arm (Annotated Fig. 5 below) extending from a first body panel (Fig. 1); a stop member (Annotated Fig. 5 below) extending from the stop arm; wherein the stop member is configured to engage a second body panel to limit movement of the stop arm and the first body panel (Fig. 1).  It would have been obvious to one of ordinary skill to have included a door checker in Smittybilt 1 to retain the door in a half-open or full-open position, as taught by Settsu (para. 0007), and to prevent any damage either to the door or to the hinge that would be incurred by over rotation of the door.

    PNG
    media_image1.png
    330
    685
    media_image1.png
    Greyscale

					Settsu Annotated Fig. 5
	Regarding claim 10, the combination from claim 9 discloses wherein the stop arm defines a stop member engagement region; wherein the stop member extends from a surface of the stop arm to engage a region (Annotated Fig. 5 above).
Claims 11-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 in view of US Patent 2,698,118 to Dickason.
Regarding claim 11, Smittybilt 1 discloses a hinge and wheel carrier assembly, comprising: a main bracket member (Fig. C, portion labeled “HD Tire Carrier”) configured to be mounted to a first body panel (rear tailgate of vehicle – Fig. D) wherein the main bracket member includes a first bracket connection portion (upper portion connected to the upper hinge) and a second bracket connection portion (lower portion connected to the lower hinge); a hinge connection member (Fig. C – upper hinge bracket) configured to be mounted to a second body panel (Fig. C – rear quarter panel of vehicle); a wheel carrier assembly, comprising (i) a first bracket portion (Fig. G – tire carrier mount) fixedly connected to the main bracket member, (ii) a second bracket 
Regarding claim 12, Smittybilt 1 discloses wherein the second bracket portion comprises a first member (Fig. F – upper wheel mount assembly bracket) and a second member (Fig. F – lower wheel mount assembly bracket).

Regarding claim 16, Smittybilt 1 discloses wherein the wheel mounting portion is configured to hold the wheel at a first position and a second position relative to the main bracket member (the wheel mounting portion is capable of holding the wheel at various vertical and fore/aft locations via the bolt/hole adjustments in Figs. F and G).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Dickason, further in view of US Published Application 2020/0148289 to Evans.
Regarding claim 14, Smittybilt 1 fails to disclose angular adjustment.  However, Evans discloses a spare tire carrier that adjusts to a plurality of different height and angular positions (Fig. 3E).  It would have been obvious to one of ordinary skill to have used Evans’ positioning mechanism in Smittybilt to alternately increase the departure angle and increase visibility as needed, as taught by Evans (para. 0003).  In the combination, Evans’ positioning mechanism would be secured at the flange securing to the tire (Smitybilt 1 - Fig. F).
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Dickason, further in view of US Patent 1,327,261 to Wilson and US Patent 6,739,269 to Benton.
Regarding claim 14, Smittybilt 1 fails to disclose angular adjustment.  However, Wilson discloses that it is advantageous to provide for mounting a spare tire at various angles (Col. 1, lines 11-17) and Benton discloses a known method for angularly .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smittybilt 1 and Dickason, further in view of Racz.
Regarding claim 15, the combination from claim 11 fails to disclose a body reinforcement member.  However, Racz discloses a vehicle bracket attachment including a body reinforcement member (26 – Fig. 3) configured to be connected to the bracket (16/18) connected to the vehicle.  It would have been obvious to one of ordinary skill to have used a body reinforcement member to reinforce the hinge connection member because it would reinforce and strengthen the connection to the vehicle.
Allowable Subject Matter
Claims 17-20 are allowed.
Response to Arguments
Applicant's arguments filed 1/5/2022 have been fully considered and some are persuasive while others are not persuasive.
As to applicant’s amendment and argument regarding claim 17, this is persuasive and claims 17-20 are allowable.
As to applicant’s argument that Smittybilt 1 does not anticipate claim 11 or 21 (page 12), see the new rejection based on Smittybilt 1 in view of Dickason above.
As to applicant’s argument that Smittybilt 1 in view of Smittybilt 2 does not render obvious claim 1 (page 12), see the new rejection based on Smittybilt 1 in view of Smittybilt 2 and Racz above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734